Citation Nr: 0413365	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-13 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
low back disability.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1981 to October 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action by the RO 
that denied entitlement to an evaluation in excess of 40 
percent for a low back disorder and entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  In a rating action of February 2004 the RO 
granted entitlement to a total rating for compensation 
purposes based on individuality.  In March 2004 the veteran 
was scheduled to appear at a hearing before the undersigned 
by videoconference from the RO, but she failed to appear for 
this hearing.  


REMAND

The Board notes that the veteran's service-connected low back 
disability has been evaluated as a lumbosacral strain under 
the former provisions of 38 C.F.R. § 4.71 Diagnostic Code 
5295 (2003).  New rating criteria provide for ratings under a 
general formula for rating diseases and injuries of the spine 
and for rating intervertebral disc disease.  68 Fed. Reg. 
51,454-8 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a).  The veteran's claim has not been adjudicated under 
the criteria that became effective on September 26, 2003.  In 
addition, the clinical evidence indicates that the veteran's 
back disability also results in symptoms of intervertebral 
disc disease.  

The veteran was last afforded a VA orthopedic examination of 
his low back disorder in January 2002.  However, this 
examination did not provide sufficient information to 
evaluate the disability under the new criteria.

In July 2002, the veteran requested that she be represented 
by the American Legion.  It is not clear from the record, 
whether the RO provided the veteran with the information 
needed to appoint that organization as her representative.

In her substantive appeal received in September 2002, the 
veteran reported that she had received treatment at the 
Spartanburg Regional Medical Center, and from a private 
physician for pain, which radiated down her left leg.  
Records of this treatment do not appear to be part of the 
claims folder.

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The RO should inform the veteran of 
the steps needed to appoint the American 
Legion as her representative, and provide 
her with the necessary form to appoint a 
veterans service organization as her 
representative.

2.  The RO should take the necessary 
steps to obtain all records of the 
veteran's treatment at the Spartanburg 
Regional Medical Center, and from a 
private physician for her low back 
disability.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurologic examinations to determine the 
severity of her low back disability.  
Send the claims folder to the examiner 
for review.  The examiner should state in 
the examination report that the claims 
folder was reviewed.

The examiner should report the range of 
lumbar spine motion.  The examiner should 
determine whether the back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to weakened movement, excess 
fatigability, or incoordination.

In addition, the examiner should report 
the existence of any symptoms of 
intervertebral disc disease and express 
an opinion as to whether such disability 
is mild, moderate, severe, or pronounced. 
The examiner should also report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest 
since 2000 and, if so, the frequency and 
duration of such periods should be 
estimated. The examiner should also note 
the presence of muscle spasm

Finally, the examiner should report 
whether the intervertebral disc disease 
causes any neurologic disability. The 
examiner should note any paralysis, 
partial paralysis, neuralgia or neuritis, 
and express an opinion as to the severity 
of such symptoms in terms of being 
slight, moderate, moderately severe, or 
severe.  

4.  Then the RO should re-adjudicate the 
claim, taking into account the new 
criteria for rating back disabilities.  
If the benefits sought are not granted, 
the RO should provide the veteran with a 
supplemental statement of the case that 
includes the new criteria for evaluating 
back disabilities.  The case should then 
be returned to this Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
		(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

